Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1, 8, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takemura et al (US 2013/0050037 A1), hereinafter Takemura.
Regarding claim 1, Takemura (Figures 8 and 9A) teaches an apparatus comprising a substrate 310; at least one radiating element 302 formed on a surface of the substrate, each radiating element driven by a radio frequency (RF) signal (feed 307); and a plurality of parasitic elements 303-306 formed on the substrate proximate the at least one radiating element; and a plurality of switching elements D1 and D2, wherein each switching element in the plurality of switching elements corresponds to at least one parasitic element in the plurality of parasitic elements.
Regarding claim 8, as applied to claim 1, Takemura (Figures 8 and 9A) teaches that the at least one radiating element 302 comprises a monopole antenna, and wherein the plurality of parasitic elements 303-306 comprise one or more rings of parasitic elements (elements 303a/303b, 304a/304b, 305a/305b and 306a/306b forming a first ring of parasitic elements and elements 303c/303d, 304c/304d, 305c/305d and 306c/306d forming a second ring of parasitic elements).
Regarding claim 9, as applied to claim 8, Takemura (Figures 8 and 9A) teaches that each parasitic element 303 comprises a first portion 303a and a second portion 303b, and wherein the first portion is connected to the second portion via a switching element D2.
Regarding claim 10, as applied to claim 1, Takemura (para [0107]) teaches that the plurality of switching elements comprise PIN diodes.
Regarding claim 12, as applied to claim 1, Takemura (para [0113]) teaches that the plurality of switching elements comprise micro- electromechanical systems (MEMS) devices.
3.	Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higaki et al (WO 2015/129089 A1), hereinafter Higaki.
Regarding claim 13, Higaki (Figure 1) teaches a system comprising a first antenna system comprising a planar antenna 101 configured to generate a radiation pattern in accordance with a first polarization; and a second antenna system 102 comprising a planar antenna configured to generate a radiation pattern in accordance with a second polarization that is orthogonal to the first polarization, wherein the first antenna system includes a first substrate 1 and the second antenna system includes a second substrate 4, and the first substrate and the second substrate are arranged in a stacked configuration and separated by a distance.
Regarding claim 19, as applied to claim 13, Higaki (Figure 1) teaches that the first antenna system 101 is configured to generate a first beam of radiation in a first direction according to a first RF signal, and wherein the second antenna system 102 is configured to generate a second beam of radiation in a second direction according to a second RF signal, and the first direction is not equal to the second direction.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura.
Regarding claim 11, Takemura teaches the claimed invention, as applied to claim 1, wherein the plurality of switching elements comprise either PIN diodes or MEMs instead of field effect transistors (FETS).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the switching elements to comprise FETs since the examiner takes Official Notice of the equivalence of FETs and PIN diodes or MEMs for their use in the antenna art and the selection of any of these known equivalents to provide switching function would be within the level of ordinary skill in the art.
6.	Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Higaki.
Regarding claim 14, Higaki teaches the claimed invention, as applied to claim 13, wherein the power source and circuitry is disposed on the substrate instead of being disposed between the first substrate and the second substrate.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the location of the power source and circuitry to be between the first substrate and the second substrate instead of on one of the substrates, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Regarding claim 17, Higaki teaches the claimed invention, as applied to claim 13, except explicitly mention that the first substrate and the second substrate comprise a glass-reinforced epoxy.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the material of the first substrate and the second substrate to comprise a glass-reinforced epoxy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 18, as applied to claim 17, it would have been an obvious matter of design choice to use a photolithographic process to form the planar antennas on the first substrate and the second substrate.  Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arbitrary select the material the planar antennas to be primarily made of a copper material.

Allowable Subject Matter
7.	Claims 2-7, 15, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, Takemura fails to further teach that the at least one radiating element comprises two or more dipole antennas, each dipole antenna corresponding to a different port of the apparatus.
Regarding claim 3, Takemura fails to further teach that the plurality of parasitic elements comprises a grid of metallic pixels having a number of rows and a number of columns, and wherein each radiating element of the at least one radiating element is located adjacent an outer row or an outer column of the grid of metallic pixels.
	Claims 4 and 5 would have been found allowable for at least the reason for depending on claim 3.
Regarding claim 6, Takemura fails to further teach that the at least one radiating element comprises four dipole antennas, and wherein the plurality of parasitic elements comprise one or more rings of parasitic elements.
Claim 7 would have been found allowable for at least the reason for depending on claim 6.
Regarding claim 15, Higaki fails to further teach that the first antenna system comprises the apparatus of claim 6, and wherein the second antenna system comprises the apparatus of claim 8.
Regarding claim 16, Higaki fails to further teach that the first antenna system and the second antenna system comprise switching elements connected to a plurality of parasitic elements arranged proximate one or more radiating elements, wherein each switching element comprises a PIN diode.
Regarding claim 20, Higaki fails to further teach a controller configured to generate direct current (DC) signals corresponding to a plurality of switching elements, wherein the switching elements are connected to one or more parasitic elements in each of the first antenna system or the second antenna system.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jensen et al (US 8,514,130) discloses an apparatus comprising a monopole and a plurality of parasitic elements formed on a surface of a substrate, and a plurality of switching elements corresponding to the parasitic elements.
Sun et al (WO 02/084801A1) discloses a system comprising a first antenna system and a second antenna system operating in dual polarizations.
Park et al (KR 10-1390168B1) discloses an apparatus comprising a monopole and a plurality of parasitic elements formed on a surface of a substrate.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845